DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3 recites the limitation "the external device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 4-6 are dependent upon claim 3 and are therefore indefinite due to their dependence on claim 3.
Claim 11 recites the limitation "the external device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 12-13 are dependent upon claim 11 and are therefore indefinite due to their dependence on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0067554 in view of Moussa US 2019/0102872.

Re claims 1 and 9, Lee discloses an electronic device (100) and an image capturing method of an electronic device (100) comprising: a camera (electronic device 100 includes first camera 161 and second camera 162 that captures images in different directions); a memory (130); and a processor (120) (figure 1; paragraphs 29-49), wherein the processor is configured to: acquire a first image in a designated direction by using the camera (first and second cameras 161, 162 captured images in different directions); identify at least one object in the first image; and synthesizing at least a part of a second image captured in a direction different from the designated direction, with at least a part of a region corresponding to the at least one object (an object of a first captured image is tracked and an object for synthesizing with a second image captured in a different direction is determined) (figures 1, 4a-4c; paragraphs 29-49, 71-73).  However, although the Lee reference discloses all of the above limitations including identifying an object in an image captured in a first direction and synthesizing the area of the identified object with an image of an object captured in a different direction it fails to specifically disclose that a reflective object having a reflectance greater than a designated reflectance is identified in a captured image and based on the reflective attribute a part of a second image is synthesized in the area having the reflective object in the first image.
However, Moussa discloses that it is well known in the art for an image capturing and image processing system to identify a reflective object having a reflectance greater than a designated reflectance in a captured image and based on the reflective attribute synthesize a part of a second image in an area having the reflective object in the first 

Re claims 7-8 and 15, Moussa further discloses that a processor is configured to perform synthesis based on a fact that the reflective attribute is greater than a designated reflectance and as part of the synthesis, determine at least one of a location or a shape in which the at least part of the second image is to be synthesized with the at least part of the region corresponding to the at least one reflective object, based on a relative location of the at least one reflective object and the at least part of the second image (glare/reflectance regions are determined when a predetermined number of pixels exceeds a threshold value and image subtraction/blurring is performed on the area to remove the glare region) (figures 1A-1D, 5B, 6; paragraphs 27-37, 57-59).

.

Claims 2-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0067554 in view of Moussa US 2019/0102872 and further in view of Kriener et al. US 2016/0300327.

Re claims 2 and 10, the combination of the Lee and Moussa references disclose all of the limitations of claims 1 and 9 above.  In addition, the Lee reference discloses a communication module and discloses that it is well known for the image capturing/processing device to receive an image from an external device to use in a synthesizing process (paragraph 49).  However, although the combination of the Lee and Moussa references discloses all of the above limitations it fails to specifically disclose that the processor transmits a first image to an external device via a communication module, as a part of identifying an object in the image, receives from the 
However, Kriener discloses that it is well known in the art for an image processing system to include user devices (106) and a server (134) wherein the user devices (106) send and receive information to and from the server (134) and the server (134) includes a healer engine (136) that analyzes, corrects and synthesizes images remotely at the server prior to transmitting the images back to the devices (106) (figure 1; paragraphs 17-28, 37-57).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of analyzing, correcting and synthesizing images at a remote server as disclosed by the Kriener reference in the electronic device disclosed by the combination of the Lee and Moussa references.  Doing so would provide a means for analyzing, correcting and synthesizing images at remote server connected to an image capturing device in order to reduce the processing burden on the image capturing device.

Re claims 3 and 11, the combination of the Lee and Moussa references disclose all of the limitations of claims 1 and 9 above.  In addition, the Lee reference discloses a communication module and discloses that it is well known for the image capturing/processing device to receive an image from an external device to use in a synthesizing process (paragraph 49).  However, although the combination of the Lee and Moussa references discloses all of the above limitations it fails to specifically disclose that the processor receives from an external device information of an object recognized in a first image as at least part of recognition information.
However, Kriener discloses that it is well known in the art for an image processing system to include user devices (106) and a server (134) wherein the user devices (106) send and receive information to and from the server (134) and the server (134) includes a healer engine (136) that analyzes, corrects and synthesizes images remotely at the server prior to transmitting the images back to the devices (106) (figure 1; paragraphs 17-28, 37-57).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of analyzing, correcting and synthesizing images at a remote server as disclosed by the Kriener reference in the electronic device disclosed by the combination of the Lee and Moussa references.  Doing so would provide a means for analyzing, correcting and synthesizing images at remote server connected to an image capturing device in order to reduce the processing burden on the image capturing device.

Re claims 4 and 12, Lee further discloses that the processor is configured to receive the second image from the external device (an image received from an external device may be used in synthesization) (paragraph 49).

Re claims 5 and 13, Lee further discloses that the second image is selected according to a degree of association with a first image (the size and angle of the second image is adjusted on the basis of information on a corresponding object area) (paragraph 41).

Re claim 6, Moussa further discloses that the reflective attribute information comprises at least one of information on a geometric characteristic of the reflective object or information on an optical characteristic of the reflective object, and wherein the processor is configured to identify the reflective object by using at least one of the information on the geometric characteristic of the reflective object or the information on the optical characteristic of the reflective object (glare regions having a reflectance that exceeds a value are identified and image subtraction and blurring is performed based on other captured images to remove the area having undesirable reflectance and glare in a first captured image) (figures 1A-1D, 5B, 6; paragraphs 27-37, 57-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sambongi et al. US 2006/0222260 discloses a digital camera that captures plural images from different directions and synthesizes the images.
Goh et al. US 2018/0139345 discloses an image capturing device that captures a plurality of images and synthesizes the images.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699